Citation Nr: 0024086	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied service connection for 
PTSD and for prostate cancer for accrued benefits purposes.  
The deceased veteran had active service from September 1964 
to November 1967, and had service in Vietnam during the 
Vietnam War.  The appellant is the veteran's widow.

In November 1999, the Board remanded the claims to correct a 
procedural defect, which has since been cured.  A February 
2000 rating decision granted service connection for prostate 
cancer for accrued benefits purposes, assigning a 100 percent 
evaluation effective March 15, 1994.  As that claim has been 
granted in full, it is no longer in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran served in the waters off of the Republic of 
Vietnam during the Vietnam era.

3.  At the time of his death, the veteran had not submitted 
medical evidence of a nexus between a diagnosis of PTSD and 
his service in the waters of the Republic of Vietnam.


CONCLUSION OF LAW

The appellant's claim for service connection for PTSD, for 
purposes of accrued benefits, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in a claims file at 
the date of death, due and unpaid for a period of not more 
than two years prior to death, may be paid to qualified 
persons, such as the veteran's surviving spouse, children or 
dependent parents.  See 38 U.S.C.A. § 5121 (West 1991); 
38 C.F.R. § 3.1000 (1999).  The appellant is seeking accrued 
benefits for PTSD as the veteran's surviving spouse.  

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  However, 
eligibility for a PTSD service connection award requires 
more; specifically, (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor. 38 C.F.R. § 3.304(f); see also, 
Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The RO received a claim for service connection for PTSD from 
the veteran in June 1994.  The veteran died on January [redacted], 
1995, shortly before receiving notice of a January 1995 
rating decision that denied service connection for PTSD.  The 
appellant's claim is premised on the veteran's pending claim 
for service connection.

Medical evidence incorporated in the claims file at the time 
of the veteran's death includes private treatment records 
from Gary A. Cowan, M.D.  A June 1993 record from Dr. Cowan 
included PTSD as one of three diagnoses; objectively, the 
veteran was described as feeling depressed.  Other treatment 
records from Dr. Cowan that were obtained prior to the 
veteran's death also reflect a PTSD diagnosis.  A March 1994 
record noted that the veteran reported flashbacks from 
Vietnam.  However, the specific stressor that led to the 
diagnosis is not contained in any of the treatment records.  

In September 1994, the veteran submitted a list of stressors 
to the RO.  He reported that a friend of his died at home 
after service.  He also stated that he served as a radioman 
and was responsible for incoming and outgoing messages.  
Finally, the veteran stated that he served temporary duty on 
a river patrol boat in Vietnam, and engaged the enemy in 
combat.  VA treatment records dated in September and October 
1994 reflect that the veteran described numerous incidents 
that occurred in Vietnam, and that he had other psychiatric 
problems.  No reference to a PTSD diagnosis is contained in 
these records.

His service personnel records, obtained by the RO prior to 
his death, reflect that he was authorized to wear the Vietnam 
Service Medal as a result of service on board the USS Topeka, 
a light cruiser.  Those records reflect that the USS Topeka 
had a cruise off of Vietnam from December 1965 to January 
1966.  The veteran also served in the Vietnam area of 
operations on board the USS Taylor, a destroyer, on three 
separate occasions in July 1967, from mid-August 1967 to mid-
September 1967, and from late September 1967 to early October 
1967.  A Vietnam Service Medal was awarded in October 1967.  
The veteran's DD 214 reflects that the veteran was a radio 
operator.

Initially, the only diagnosis of PTSD contained in the claims 
file at the time of the veteran's death is that rendered by 
Dr. Cowan.  However, these records contain no reference to a 
specific incident that could be construed as a stressor that 
pertained to service.  While the veteran did report a 
stressor in September 1994, serving in combat on a river 
patrol boat in Vietnam, Dr. Cowan did not cite this as the 
underlying stressor that resulted in PTSD.  Likewise, while 
the veteran reported incidents in Vietnam to a VA treatment 
provider in October 1994, a PTSD diagnosis is not contained 
in the resulting treatment record.  Ultimately, in the 
absence of a medical nexus between a diagnosis of PTSD and a 
putative in-service stressor, the appellant's claim for 
service connection for PTSD for accrued benefits purposes is 
not well grounded, and must be denied on this basis.  

The Board acknowledges that other records have been obtained 
after the veteran's death, and that further inquiry may have 
led to a nexus between the veteran's self-reported combat 
history and a PTSD diagnosis.  The Board emphasizes, however, 
that regulatory authority provides that accrued benefits are 
paid only based on evidence in a claims file at the date of 
death.  38 C.F.R. § 3.1000.  The evidence available at the 
time of the veteran's death did not show a medical nexus 
between a post-service PTSD diagnosis and the veteran's 
service or any incident thereof, except for the appellant's 
assertions.  However, as a layperson, she is not competent to 
provide a medical opinion, such as an opinion on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

Since the appellant's claim is not well grounded, the VA has 
no further duty to assist her in developing the record to 
support the claim of service connection for PTSD.  See Epps 
v. Gober, 126 F.3d 1464, 1468 (1997).  Parenthetically, any 
evidence acquired since the veteran's death would not be 
relevant in determining whether service connection would be 
warranted for accrued benefits purposes, as only the evidence 
available in the claims file at the time of the veteran's 
death is to be considered in adjudicating the claim.  
38 C.F.R. § 3.1000.  Therefore, the appeal is denied.









ORDER


Service connection for PTSD, for purposes of accrued 
benefits, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

